Citation Nr: 0203609	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for pharyngitis.

2.  Whether new and material evidence has been presented to 
reopen a claim of service-connection for labyrinthitis, also 
claimed as vertigo, tinnitus and an ear disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim of service-connection for dorsolumbar 
paravertebral myositis.  

4.  Entitlement to service-connection for dysthymic disorder 
as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1979 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.  The RO denied the 
veteran's claims of entitlement to service-connection for 
pharyngitis and dysthymic disorder, and determined that new 
and material evidence to reopen the claims of entitlement to 
service-connection for dorsolumbar paravertebral myositis and 
labyrinthitis, also claimed as vertigo, tinnitus and ear 
disorder had not been received.  


FINDINGS OF FACT

1.  The VA notified the veteran and her representative of 
information and evidence needed to substantiate and complete 
the claim in the June 1997, November 1997 and November 1998 
rating decisions, the April 1998 and April 1999 statements of 
the case (SOC), as well as the September 2001 supplemental 
statement of the case (SSOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.

3.  The veteran was afforded VA orthopedic and ear, nose and 
throat examination in November 1984, neurologic and urologic 
examinations in March 1985 and audiology examination in May 
1985.  

4.  There is no medical evidence that the veteran currently 
has pharyngitis or any residuals of pharyngitis.  

5.  The RO denied service connection for labyrinthitis, also 
claimed as vertigo, tinnitus and an ear disorder in August 
1985.  The veteran did not appeal and the decision became 
final.  

6.  The evidence added to the record since the August 1985 
denial, to include VA outpatient treatment records, dated 
September 1993 to December 2000, and private medical 
statements and evaluations, dated July 1994 to March 2001, 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative or redundant, and 
by themselves or with evidence previously assembled are not 
so significant they must be considered in order to decide 
fairly the merits of the claim.

7.  The Board determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service-connection for a chronic back disability in August 
1996.  

8.  The evidence received since August 1996 Board decision to 
include VA outpatient treatment records, dated October 1993 
to February 2000, and a September 1999 private medical 
statement, does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, and by themselves or with evidence previously 
assembled are not so significant they must be considered in 
order to decide fairly the merits of the claim.

9.  The veteran is not service-connected for any 
disabilities.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).

2.  Pharyngitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2001).

3.  Evidence received since the RO denied entitlement to 
service connection for labyrinthitis, also claimed as 
vertigo, tinnitus and an ear disorder is not new and 
material, so that the claim is not reopened, and the August 
1985 decision of the RO is final.  38 U.S.C.A. §§ 1131, 5108, 
7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
3.303, 3.304, 20.302, 20.1103 (2001).  

4.  Evidence received since the Board decision determining 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service-connection for a 
chronic back disability is not new and material, and the 
August 1996 decision of the Board remains final and is not 
reopened.  38 U.S.C.A. §§ 1131, 5108, 7104(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.303, 3.304, 20.1105 
(2001).

5.  The veteran's claim of entitlement to service-connection 
for dysthymic disorder as secondary to labyrinthitis, also 
claimed as vertigo, tinnitus and an ear disorder and a low 
back disorder lacks legal merit.  38 C.F.R. § 3.310 (2001); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The June 1997, November 1997 and November 1998 rating 
decisions, the April 1998 and April 1999 SOC, as well as the 
September 2001 SSOC informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159(b)).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The veteran was afforded a VA orthopedic and ear, nose and 
throat examination in November 1984, neurologic and urologic 
examinations in March 1985 and audiology examination in May 
1985.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


I.  Pharyngitis  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2001).  

Service medical records show that the veteran was seen for 
pharyngitis in September 1979.  

There is no medical evidence of record, which tends to 
establish the existence of a current diagnosis of 
pharyngitis.  The VA outpatient treatment records, dated 
September 1993 to December 2000 do not show that the veteran 
was seen for any throat complaints and do not provide a 
diagnosis of pharyngitis.  The private medical statements and 
evaluations, dated July 1994 to March 2001, do not mention 
pharyngitis.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
For Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.  

In the absence of medical evidence to support her 
contentions, the clear weight of the evidence is against the 
veteran's claim.  As the negative and positive evidence is 
not in approximate balance with respect to any material 
point, there is not doubt to be resolved in the veteran's 
favor and the claim of service connection for pharyngitis 
must, therefore, be denied.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  New and Material Evidence  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001).  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2001).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2001).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on August 14, 1998, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.

The Board finds that there is no prejudice to the veteran in 
going ahead and considering these issues, without first 
remanding the case to the RO for initial consideration of 
this matter, and to provide the veteran notice of the new 
law, because the RO already properly apprised her of the 
requirements for reopening her claim when the RO provided the 
September 2001 SSOC.  Furthermore, as discussed in more 
specific detail above, the RO already has given her several 
opportunities to identify or submit evidence showing that her 
claim should be reopened, and the RO has contacted all of the 
sources that she identified.  But aside from that, the 
Board's review of her claim accords her a less stringent "new 
and material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).  

a.  Labyrinthitis, Vertigo, Tinnitus and Ear Disorder  

Initially, the applicable law clearly states that, a notice 
of disagreement shall be filed within one year from the date 
of mailing of notice of the result of initial review or 
determination.  38 U.S.C.A. § 7105(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.302 (2001).  If no notice of 
disagreement is filed the action or determination shall 
become final and the claim will not be thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).  
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2001).  

The evidence, which was in the file at the time that this 
case was considered by the RO in August 1985, included the 
veteran's service medical records and VA examination reports, 
dated November 1984 to May 1985.  

The evidence submitted since the August 1985 denial includes 
VA outpatient treatment records, dated September 1993 to 
December 2000, and private medical statements and 
evaluations, dated July 1994 to March 2001.  The September 
1999 VA audiological evaluation indicated moderate 
sensorineural hearing loss in the right ear at higher 
frequencies, mild to moderate left ear sensorineural hearing 
loss in the higher frequencies.  Impedance found normal 
compliance of the tympanic membranes with acoustic reflexes 
present at expected levels and no acoustic reflex decay.  The 
examiner stated that this was indicative of normal middle ear 
function.  In September 1999 a private physician wrote that 
there was worsening of the veteran's ears causing dizziness 
and adding emotional burden to her present condition.  The 
December 2000 VA audiological evaluation revealed moderate 
high frequency sensorineural hearing loss for both ears and 
relatively normal middle ear function for both ears.  In 
March 2001 the private audiological evaluation report 
provided that the veteran had bilateral sensorineural hearing 
loss, profound in the right ear and severe to profound in the 
left ear.  Apparent good middle ear function for both ears 
was noted.  

Although the evidence submitted subsequent to the August 1985 
RO denial was not previously submitted it does not bear 
directly and substantially upon the specific matter under 
consideration.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The evidence submitted subsequent to the 
August 1985 RO denial is not material as it does not provide 
a diagnosis of labyrinthitis, vertigo or tinnitus.  

Although bilateral high frequency sensorineural hearing loss 
was diagnosed the veteran has not made a claim for this 
disability; her claim was for labyrinthitis, also claimed as 
vertigo, tinnitus and an ear disorder.  At the September 1999 
VA audiological evaluation the veteran complained of hearing 
problems but not labyrinthitis, vertigo or tinnitus.  A 
private physician, in September 1999, mentions the veteran's 
dizziness but does not provide a diagnosis of labyrinthitis 
or vertigo.  It does not appear from the physician's 
statement that the veteran was examined.  At the March 2001 
private audiological evaluation the veteran reported a 
history of hearing problems and imbalance since 1979, 
complained of bilateral tinnitus and annoyance to loud noise.  
She reported noise exposure in the Army and having a middle 
ear infection while she was in training.  However, the March 
2001 private examiner did not diagnose labyrinthitis, vertigo 
or tinnitus.  In fact the middle ear function was good for 
both ears.  This evidence does not bear directly or 
substantially upon the specific matter under consideration, 
whether the veteran currently has labyrinthitis, vertigo, 
tinnitus or an ear disorder, and by itself or in conjunction 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

b.  Low Back Disorder  

The applicable law states that, when a claim is disallowed by 
the Board of Veterans' Appeals, it may not thereafter be 
reopened and allowed, and no claim based upon the same 
factual basis may be considered.  38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 2001).  However, when a claimant requests that a 
claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, as to whether it provides a basis 
for allowing the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp.2001); 38 C.F.R. § 20.1105 (2001).  

The Board has reviewed the evidence received into the record 
since the August 1996 Board decision and finds that no new 
and material evidence has been received to reopen the claim 
for service connection for a chronic back disability.  The 
evidence submitted since the August 1996 Board decision 
includes VA outpatient treatment records, dated October 1993 
to February 2000, and a September 1999 private medical 
statement.  VA outpatient treatment records, dated September 
1993 to October 1994, were previously considered by the Board 
in its August 1996 decision, and thus are not new.  

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 9 
Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  VA 
outpatient treatment records, dated November 1994 to February 
2000, are cumulative in nature.  For example, the November 
1994 VA outpatient treatment record provides the diagnostic 
impression of degenerative joint disease, spondylosis 
(symptomatic).  In May 1999 the diagnoses were chronic back 
pain spondylosis and chronic low back pain syndrome.  
Physical examination in October 1999 revealed chronic low 
back pain.  The veteran received physical therapy from 
November 1999 to January 2000.  In January 2000 the physical 
examination revealed chronic low back pain.  These VA records 
refer to current and continued treatment and thus are 
cumulative.  

A private physician, in September 1999, wrote that the 
veteran had been presenting back pain and discomfort since 
1979.  He indicated that the veteran reported that she had 
been having increasing back pain attributed to severe 
strenuous physical activity requested during active service 
(military) since 1979.  The private physician wrote that 
there had been persistent problems with her back causing her 
pain discomfort and limitation in physical activity.  Because 
this evidence does not show an in service lumbar spine 
disease or injury it cannot be considered material evidence 
sufficient to reopen the veteran's claim.  Cornele v. Brown, 
6 Vet. App. 59 (1993) (physician's report was not material 
because it did not relate to continuity of symptomatology and 
thus did not link in-service accident to current cervical 
spine disability).  Thus, the evidence submitted since the 
August 1996 Board decision does not bear directly and 
substantially upon the specific matter under consideration, a 
low back disease or injury in service, is either cumulative 
or redundant, and by themselves or with evidence previously 
assembled are not so significant they must be considered in 
order to decide fairly the merits of the claim.

III.  Dysthymic Disorder  

The veteran claims entitlement to service-connection for 
dysthymic disorder as secondary to and a low back disorder, 
labyrinthitis, also claimed as vertigo, tinnitus and an ear 
disorder.  She has presented no alternative contentions 
concerning her dysthymic disorder.  

While Title 38 C.F.R. § 3.310(a) provides that disability, 
which is proximately due to, or the result of a service-
connected disease or injury shall be service connected, the 
record shows that the veteran has no service-connected 
disabilities.

As indicated in sections I and II of this decision new and 
material evidence not having been submitted to reopen the 
claims of service-connection for dorsolumbar paravertebral 
myositis, labyrinthitis, also claimed as vertigo, tinnitus 
and an ear disorder the benefits sought on appeal were 
denied.  Because the veteran's claims of service-connection 
for dorsolumbar paravertebral myositis, labyrinthitis, also 
claimed as vertigo, tinnitus and an ear disorder were denied 
there is no basis upon which to grant service-connection for 
dysthymic disorder on a secondary basis.  Because the law, 
and not the facts, is dispositive of the issue, the veteran 
has failed to state a claim upon which relief may be granted, 
and, as a matter of law, the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426,430 (1994).  


ORDER

Service-connection for pharyngitis is denied.  

New and material evidence not having been submitted to reopen 
the claim for service-connection for labyrinthitis, also 
claimed as vertigo, tinnitus and ear disorder, the benefit 
sought on appeal must be denied.

New and material evidence not having been submitted to reopen 
the claim of service-connection for dorsolumbar paravertebral 
myositis, the benefit sought on appeal must be denied.

Service-connection for dysthymic disorder is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

